DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, 14, 34, are amended  and claims 6, 17-33 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-9, 11, 13, 15-16, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Li et al. (US 20200099478 herein after Li).

Regarding claim 34, 3GPP teaches a User Equipment (UE), comprising:
 transmitting one Transport Block (TB) on one grant-free resource or on one grant-free resource group (page 2 lines 13-14 “UE shall send immediately a GF initial transmission of a TB using configured GF resource”),
 when the UE is configured with at least two grant-free resources (page 2 lines 12- 16 “when data arrives, UE shall send immediately a GF initial transmission of a TB using configured GF resource. Repetitions can be applied in this step; Step2: if neither HARQ-ACK nor UL grant is successfully detected for the GF initial transmission of a TB, the UE shall initiate a GF retransmission for the TB using configured GF resource”, page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”),
 wherein each grant-free resource group comprises at least two grant-free resources (page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”, ), and the transmission of the TB comprises initial transmission and repetition (page 1 lines 10-12 “For an UL transmission scheme with/without grant: K repetitions including initial transmission (with the same or different RV and FFS with different MCS) (K>=1) for the same transport block are supported”, page 2 (page 2 lines 13-14 “UE shall send immediately a GF initial transmission of a TB using configured GF resource. Repetition can be applied in this step”),
 and wherein at least one grant-free resource or grant-free resource group corresponds to at least two HARQ processes (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”).
Although 3GPP teaches a UE, 3GPP does not teach comprising
 a processor, a memory, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a data transmission method for the UE, wherein the UE is configured to carry indication information in Uplink Control Information (UCI), and the indication information is used to indicate the HARQ process used for the transmission of the TB on a current grant-free resource or a current grant-free resource group.
However, Li teaches comprising
 a processor, a memory ([0036] “The terminal device includes a processor, a transceiver, and a memory”), and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a data transmission method for the UE ([0036] “The memory is configured to store an instruction, and the processor is configured to execute the instruction stored in the memory. When the processor executes the instruction stored in the memory, the execution enables the terminal device to perform the method in the first aspect”),
wherein the UE is configured to carry indication information in Uplink Control Information (UCI) ([0106] “the terminal device carries grant free uplink control information (G-UCI) to report related information of uplink data sent in the GUL transmission manner, where the G-UCI is control information corresponding to the uplink data”),
 and the indication information is used to indicate the HARQ process used for the transmission of the TB on a current grant-free resource or a current grant-free resource group ([0106] “the terminal device carries grant free uplink control information (G-UCI) to report related information of uplink data sent in the GUL transmission manner, where the G-UCI is control information corresponding to the uplink data. The G-UCI includes at least one piece of information in information about a HARQ process number of a HARQ process corresponding to the uplink data, information about a new data indicator (NDI), information about a redundancy version (RV) corresponding to the uplink data, and information about a user identifier (denoted as UE ID) of the terminal device”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 1, a data transmission method performed by a User Equipment (UE), comprising: transmitting one Transport Block (TB) on one grant-free resource or on one grant-free resource group, when the UE is configured with at least two grant-free resources, wherein each grant-free resource group comprises at least two grant-free resources, and the transmission of the TB comprises initial transmission and repetition,
wherein the UE is configured to carry indication information in Uplink Control Information (UCI), and the indication information is used to indicate the HARQ process used for the transmission of the TB on a current grant-free resource or a current grant-free resource group,
and wherein at least one grant-free resource or grant-free resource group corresponds to at least two HARQ processes (Examiner’s Note: Claim 1, a method claim is a parallel of claim 34 thus rejected similarly as above with detailed mapping omitted).

Regarding claim 9, 3GPP teaches a data detection method performed by a base station, comprising:
 configuring at least two grant-free resources for a UE; and detecting each Transport Block (TB) transmitted by the UE on any grant-free resource or any grant-free resource group (page 2 lines 12- 16 “when data arrives, UE shall send immediately a GF initial transmission of a TB using configured GF resource. Repetitions can be applied in this step; Step2: if neither HARQ-ACK nor UL grant is successfully detected for the GF initial transmission of a TB, the UE shall initiate a GF retransmission for the TB using configured GF resource”),
 wherein each grant-free resource group comprises at least two grant-free resources (page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”, ),
 and the transmission of the TB comprises initial transmission and repetition (page 1 lines 10-12 “For an UL transmission scheme with/without grant: K repetitions including initial transmission (with the same or different RV and FFS with different MCS) (K>=1) for the same transport block are supported”, page 2 (page 2 lines 13-14 “UE shall send immediately a GF initial transmission of a TB using configured GF resource. Repetition can be applied in this step”),
and wherein at least one grant-free resource or grant-free resource group corresponds to at least two HARQ processes (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”).
Although 3GPP teaches grant-free resources and UE, 3GPP does not teach wherein the UE is configured to carry indication information in Uplink Control Information (UCI), and the indication information is used to indicate the HARQ process used for the transmission of the TB on a current grant-free resource or a current grant-free resource group.
However, Li teaches wherein the UE is configured to carry indication information in Uplink Control Information (UCI) ([0106] “the terminal device carries grant free uplink control information (G-UCI) to report related information of uplink data sent in the GUL transmission manner, where the G-UCI is control information corresponding to the uplink data”), and the indication information is used to indicate the HARQ process used for the transmission of the TB on a current grant-free resource or a current grant-free resource group([0106] “the terminal device carries grant free uplink control information (G-UCI) to report related information of uplink data sent in the GUL transmission manner, where the G-UCI is control information corresponding to the uplink data. The G-UCI includes at least one piece of information in information about a HARQ process number of a HARQ process corresponding to the uplink data, information about a new data indicator (NDI), information about a redundancy version (RV) corresponding to the uplink data, and information about a user identifier (denoted as UE ID) of the terminal device”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 35, 3GPP teaches a base station, so as to implement the data detection method according to claim 9 (go to mapping in claim 9).
Although 3GPP teaches a base station, 3GPP does not teach comprising a processor, a memory, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program.
	Li teaches comprising a processor, a memory ([0036] “The terminal device includes a processor, a transceiver, and a memory”) ([0036] “The terminal device includes a processor, a transceiver, and a memory”), and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program ([0036] “The memory is configured to store an instruction, and the processor is configured to execute the instruction stored in the memory. When the processor executes the instruction stored in the memory, the execution enables the terminal device to perform the method in the first aspect”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3GPP to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to implement the system.

Regarding claim 36, a non-transitory computer-readable storage medium storing therein a program, wherein the program is executed by a processor so as to implement the data transmission method according to claim 1 (Examiner’s Note: Claim 36 is a parallel of claim 34 thus rejected similarly as above with detailed mapping omitted).

Regarding claim 37, A non-transitory computer-readable storage medium storing therein a program, wherein the program is executed by a processor so as to implement the data transmission method according to claim 9 (Examiner’s Note: Claim 37 is a parallel of claim 35 thus rejected similarly as above with detailed mapping omitted).
Regarding claim 3, 3GPP teaches wherein the transmitting the one TB on the one grant-free resource group comprises:
 transmitting the one TB on one or more grant-free resources in the one grant-free resource group (page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”, page 1 lines 10-12 “For an UL transmission scheme with/without grant: K repetitions including initial transmission (with the same or different RV and FFS with different MCS) (K>=1) for the same transport block are supported”).

Regarding claim 4, 3GPP teaches wherein the UE supports at least two Hybrid Automatic Repeated Request (HARQ) processes simultaneously, and the data transmission method further comprises:
 transmitting a TB corresponding to one HARQ process on a corresponding grant-free resource or grant-free resource group in accordance with a correspondence between the HARQ processes and the grant- free resources or grant-free resource groups (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”, page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”).

Regarding claim 7, receiving the at least two grant-free resources configured by a base station (page 1 lines 10-12 “For an UL transmission scheme with/without grant: K repetitions including initial transmission (with the same or different RV and FFS with different MCS) (K>=1) for the same transport block are supported”, page 2 (page 2 lines 13-14 “UE shall send immediately a GF initial transmission of a TB using configured GF resource. Repetition can be applied in this step”, page lines 2-3 “gNB configures GF resource to be used for GF transmission (more details on GF resource configuration can be found in [3]”).

Regarding claim 8, 3GPP teaches wherein different grant-free resources correspond to different time-frequency-domain resources (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”).

Regarding claim 11, 3GPP teaches further comprising:
 configuring a correspondence between HARQ processes and grant-free resources or grant-free resource groups for the UE (page lines 2-3 “gNB configures GF resource to be used for GF transmission (more details on GF resource configuration can be found in [3]”, page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”),
 so that the TB corresponding to one HARQ process is transmitted on the corresponding grant-free resource or the corresponding grant-free resource group (page lines 2-3 “gNB configures GF resource to be used for GF transmission (more details on GF resource configuration can be found in [3]”, page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”).

Regarding claim 13, 3GPP teaches wherein the configuring the at least two grant-free resources for the UE (page lines 2-3 “gNB configures GF resource to be used for GF transmission (more details on GF resource configuration can be found in [3]”) comprises:
 configuring different time-frequency-domain resources for different grant-free resources(page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”).

Regarding claim 15, 3GPP teaches wherein subsequent to configuring the at least two grant-free resources for the UE, the data detection method further comprises: activating or deactivating the at least two grant-free resources configured for the UE simultaneously (page 1 lines 6-7 “L1 signaling for activation/deactivation and/or modification on parameters for UL data transmission without UL grant can be applied”, page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”).

Regarding claim 16, 3GPP teaches wherein the activating or deactivating the at least two grant-free resources comprises: activating or deactivating the at least two grant-free resources configured for the UE simultaneously through physical layer signaling (page 1 lines 6-7 “L1 signaling for activation/deactivation and/or modification on parameters for UL data transmission without UL grant can be applied”, page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Li as applied to claim 1, 3-4, 7-9, 11, 13, 15-16, 34-37  above, and further in view of Sartori et al. (US20170238321 herein after Sartori).

Regarding claim 2, 3GPP teaches transmitting the one TB on the one grant-free resource (page 2 lines 13-14 “UE shall send immediately a GF initial transmission of a TB using configured GF resource”).
3GPP and Li does not teach wherein subsequent to transmitting the one TB on the one grant-free resource, the data transmission method further comprises:
 switching the transmission of a next TB buffered in the UE to another grant-free resource; or subsequent to transmitting the one TB on the one grant-free resource group,
 the data transmission method further comprises:
 switching the transmission of a next TB buffered in the UE to another grant-free resource group.
However, Sartori teaches wherein subsequent to transmitting the one TB on the one grant-free resource, the data transmission method further comprises:
 switching the transmission of a next TB buffered in the UE to another grant-free resource ([0028] “If the UE senses a transmission from another UE during the sensing period, then the UE either defers transmission of the data message until the grant-free resource becomes free or switches to a different grant-free resource”); or subsequent to transmitting the one TB on the one grant-free resource group,
 the data transmission method further comprises:
 switching the transmission of a next TB buffered in the UE to another grant-free resource group.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Li to incorporate the teachings of Sartori. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the system.

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Li as applied to claim 1, 3-4, 7-9, 11, 13, 15-16, 34-37  above, and further in view of Xu et al. (US20200021402 herein after Xu).

Regarding claim 5, 3GPP teaches different HARQ processes correspond to different grant-free resources or different grant-free resource groups (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”),
 there exists at least one grant-free resource or grant-free resource group corresponding to at least two HARQ processes (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”, page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”).
3GPP and Li does not teaches wherein the correspondence between the HARQ processes and the grant-free resources or grant-free resource groups comprises:
 when the quantity of the HARQ processes supported by the UE simultaneously is smaller than or equal to the quantity of the grant-free resources or grant-free resource groups configured for the UE;
 and/or when the quantity of the HARQ processes supported by the UE simultaneously is greater than the quantity of the grant-free resources or grant-free resource groups configured for the UE.
However, Xu teaches wherein the correspondence between the HARQ processes and the grant-free resources or grant-free resource groups comprises:
 when the quantity of the HARQ processes supported by the UE simultaneously is smaller than or equal to the quantity of the grant-free resources or grant-free resource groups configured for the UE ([0106] “Manner 1: Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a one-to-one correspondence”);
 and/or when the quantity of the HARQ processes supported by the UE simultaneously is greater than the quantity of the grant-free resources or grant-free resource groups configured for the UE ([0111] “Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a many-to-one correspondence”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Li to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Regarding claim 12, 3GPP teaches different HARQ processes correspond to different grant-free resources or different grant-free resource groups (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”),
 there exists at least one grant-free resource or grant-free resource group corresponding to at least two HARQ processes (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”, page 3 lines 10- 11 “multiple TBs of the same UE can be transmitted in parallel using GF resources”).
 3GPP and Li does not teach wherein the correspondence between the HARQ processes and the grant-free resources or grant-free resource groups comprises:
 when the quantity of the HARQ processes supported by the UE simultaneously is smaller than or equal to the quantity of the grant-free resources or grant-free resource groups configured for the UE;
 and/or when the quantity of the HARQ processes supported by the UE simultaneously is greater than the quantity of the grant-free resources or grant-free resource groups configured for the UE.
However, Xu teaches wherein the correspondence between the HARQ processes and the grant-free resources or grant-free resource groups comprises:
 when the quantity of the HARQ processes supported by the UE simultaneously is smaller than or equal to the quantity of the grant-free resources or grant-free resource groups configured for the UE ([0106] “Manner 1: Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a one-to-one correspondence”);
 and/or when the quantity of the HARQ processes supported by the UE simultaneously is greater than the quantity of the grant-free resources or grant-free resource groups configured for the UE ([0111] “Determine that a grant-free resource and a process number of a HARQ process that is in a same slot as the grant-free resource are in a many-to-one correspondence”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Li to incorporate the teachings of Xu. One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of data transmission.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Li as applied to claim1, 3-4, 7-9, 11, 13, 15-16, 34-37 above, and further in view of Du et al.(US2020/0195407 herein after Du).

Regarding claim 10, 3GPP teaches to detecting each TB transmitted by the UE on any grant-free resource or any grant-free resource group (page 2 lines 12- 16 “when data arrives, UE shall send immediately a GF initial transmission of a TB using configured GF resource. Repetitions can be applied in this step; Step2: if neither HARQ-ACK nor UL grant is successfully detected for the GF initial transmission of a TB, the UE shall initiate a GF retransmission for the TB using configured GF resource”).
3GPP, Li,  does not teach wherein subsequent to detecting each TB transmitted by the UE on any grant-free resource or any grant-free resource group,
 the data detection method further comprises:
 switching to another grant-free resource or another grant-free resource group
 and detecting the transmission of the other TB on the other grant-free resource or the other grant-free resource group.

However, Du teaches wherein subsequent to detecting each TB transmitted by the UE on any grant-free resource or any grant-free resource group,
 the data detection method further comprises:
 switching, by the base station, to another grant-free resource or another grant-free resource group ([0389] “where before the base station detects the first information on the first resource, the base station sends a switch indication, where the switch indication is used to indicate that the UE needs to send the first information on the first resource when the UE has grant-free data to be transmitted”)
 and detecting, by the base station, the transmission of the other TB on the other grant-free resource or the other grant-free resource group ([0389] “where before the base station detects the first information on the first resource, the base station sends a switch indication, where the switch indication is used to indicate that the UE needs to send the first information on the first resource when the UE has grant-free data to be transmitted”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP Li to incorporate the teachings of Du. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of the system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Li as applied to claims 1, 3-4, 7-9, 11, 13, 15-16, 34-37  above, and further in view of Zhang et al.(US20180206246 herein after Zhang).
Regarding claim 14, 3GPP teaches each of the at least two grant-free resources corresponding to the same quantity of time-domain and/or frequency-domain resources (page 4 lines 7- 20 “multiple HARQ processes per UE should be supported for GF transmission in UL URLLC … . For GF transmissions (including GF initial transmission, GF repetitions, and GF retransmissions), similar mechanism can be used, i.e.,  the HARQ process ID of a TB can be calculated based on the distinguishable GF resources (e.g., time and/or frequency resource, DMRS, and etc.) used for that TB”). 
3GPP and Li does not teach wherein subsequent to configuring the at least two grant-free resources for the UE, the data detection method further comprises:
Simultaneously adjusting a power control parameter and/or transmission power.
However, Zhang teaches wherein subsequent to configuring the at least two grant-free resources for the UE, the data detection method further comprises:
Simultaneously adjusting a power control parameter and/or transmission power(Fig. 9 “Power control example”, [0065] “power control in grant-free uplink retransmissions. When a UE retransmits data after a failed initial transmission, the UE might increase the power used for the retransmission of the data. In an embodiment, a UE might use an indicator described above to indicate, or a separate reporting message to report, an actual power headroom to the access point after the power adjustment by the UE”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of 3GPP and Xu to incorporate the teachings of Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411         

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411